MATTHEW MURASKO, ALANE PODOLL and KYLE PODOLL, Petitioners,
v.
THE HONORABLE RHONDA I.L. LOO, JUDGE OF THE DISTRICT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI`I; PAT CURELL and ROSINELI CURELL, Respondents.
No. SCPW-11-0000030.
Supreme Court of Hawaii.
March 24, 2011.

ORDER DENYING MOTION FOR RECONSIDERATION
RECKTENWALD, C.J., NAKAYAMA, ACOBA, and DUFFY, JJ. and Circuit Judge NACINO, assigned by reason of vacancy.
Upon consideration of the motion for reconsideration, filed on March 17, 2011 by respondents Pat Curell and Rosineli Curell, and the record,
IT IS HEREBY ORDERED that the motion for reconsideration is denied.